DETAILED ACTION 
The present application, filed on 2/28/2022 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-9 are pending and have been considered below. 

Priority
The application claims priority to JAPAN 2021-045503 F 03/19/2021 Access Code Provided. The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 9 and the therefrom dependent claims are directed respectively to a system, to a computer implemented method and to computer executable instructions stored on a non-transitory storage medium and. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 9) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determine an advertisement video to be included in the virtual reality video; generate the virtual reality video including the advertisement video; display the virtual reality video on a display device. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at providing an advertisement video embedded into virtual reality. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: provide a user with a service that allows the user to have a virtual experience. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(C) Finally, recited computing elements, i.e. storage medium; processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: provide a user with a service that allows the user to have a virtual experience. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

(C) Finally, the recited computing elements of the independent claims are: storage medium; processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: sets an advertisement charge; adjusts the advertisement charge; sets the advertisement charge to become higher as the stop frequency becomes higher. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" of determining and adjusting advertisement pricing. (MPEP 2106.05(d) {see at least US 2004/0254857 to Onizuka; US 2019/0347683 to Li}
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: excludes a region of the virtual reality video that overlaps a landscape-oriented point in the real world from a region where the advertisement video is displayed. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" of best positioning the displayed advertisement. (MPEP 2106.05(d) {see at least US 2019/0347762 to Hwang; US 2019/0075339 to Smith}
Dependent Claim 4 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determines the advertisement video further on the basis of an advertisement display place. {same like before)
Dependent Claims 5-6 are not directed to any additional abstract ideas, but are directed to additional claim elements such as to: displays the incidental information in preference to the advertisement video. When considered individually, these additional claim elements are "well-understood, routine and conventional computing functions" harmonizing the advertisement with the video content or the other way around. (MPEP 2106.05(d) {see at least US 2015/0066624 to Valin; US 2017/0243239 to El-Eid et al}
Dependent Claim 7 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: assigns the second coupon to the user in a case where the user executes a second action. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claim 3 is not directed to any abstract ideas and is not directed to any additional non-abstract claim elements. Rather, this claim provides further descriptive limitations of elements, such as describing the nature, structure and/or content of: virtual reality video. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig1 and [page6-page8], including among others: camera, communication device, storage, video controller. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-9 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang et al (US 2019/0347762).  
Regarding Claims 1, 8, 9 – Hwang first embodiment discloses: A virtual experience device comprising: a storage medium that stores computer-readable instructions; and a processor connected to the storage medium, wherein the processor executes the computer-readable instructions to 
	generate the virtual reality video including the advertisement video in a predetermined advertisement display region, and {see at least [abstract] morphing area in a predicted object; [0013]-[0019] reads on predetermined display area}    
	display the virtual reality video on a display device. {see at least fig1, rc230, [0041] video output device}    

Hwang first embodiment does not disclose, however, Hwang second embodiment discloses
	provide a user with a service that allows the user to have a virtual experience in a virtual reality video based on a virtual world that virtually reproduces a real world or a fictional world, {see at least fig1A-fig2D, [0044]-[0063] virtual reality video}    
	determine an advertisement video to be included in the virtual reality video on the basis of attributes of the user who receives the service, {see at least fig4C, [0083] coupon included in content; user satisfying condition (reads on attribute of the user)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hwang first embodiment to include the elements of Hwang second embodiment.  One would have been motivated to do so, in order to provide an advertisement along with the virtual reality video.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hwang first embodiment evidently discloses generating and showing a virtual reality video.  Hwang second embodiment is merely relied upon to illustrate the functionality of determine an advertisement to be included into the virtual reality video in the same or similar context.  As best understood by Examiner, since both generating and showing a virtual reality video, as well as determine an advertisement to be included into the virtual reality video are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hwang first embodiment, as well as Hwang second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hwang. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference.**

Regarding Claim 4 – Hwang discloses the limitations of Claim 1. Hwang further discloses:  
	determines the advertisement video further on the basis of an advertisement display place which is a place where the advertisement video is displayed. {see at least [abstract] The morphing area is configured in a predetermined object included in the VR video content, and the advertisement content is thus displayed in the composite VR content through the predetermined object.}    

Regarding Claim 5 – Hwang discloses the limitations of Claim 4. Hwang further discloses:  
	wherein, in a case where incidental information possessed by a target object is included in the virtual reality video, the processor {see at least fig2D, rc530b, rc531, [0061]-[0063]}    
	displays the incidental information in preference to the advertisement video on the display device. {see at least fig2D, rc232, [0061] advertisement (reads on incidental information)}    


Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang et al (US 2019/0347762), in view of Onizuka (US 2004/0254857).  
Regarding Claim 2 – Hwang discloses the limitations of Claim 1. Hwang does not disclose, however, Onizuka discloses: wherein the processor 
	sets an advertisement charge for displaying the advertisement video, {see at least [0156] … an owner of a banner-carrying web page receives an advertisement payment for the placement of a banner advertisement and a success reward from successful sales of goods for example. However, in addition to these payments, a payment may also be made for the number of visits made to the web page which carries the banner advertisement, as a reward-on-visit to the banner-carrying web page (reads charge for an advertisement)}    
	adjusts the advertisement charge on the basis of the user's stop frequency in the virtual reality video, and {see at least [0156] … an owner of a banner-carrying web page receives an advertisement payment for the placement of a banner advertisement and a success reward from successful sales of goods for example. However, in addition to these payments, a payment may also be made for the number of visits made to the web page which carries the banner advertisement, as a reward-on-visit to the banner-carrying web page (reads adjustable advertisement charge)}    
	sets the advertisement charge to become higher as the stop frequency becomes higher. {see at least [0156] … an owner of a banner-carrying web page receives an advertisement payment for the placement of a banner advertisement and a success reward from successful sales of goods for example. However, in addition to these payments, a payment may also be made for the number of visits made to the web page which carries the banner advertisement, as a reward-on-visit to the banner-carrying web page (reads charge directly proportional with the stop frequency)}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hwang to include the elements of Onizuka.  One would have been motivated to do so, in order to monetize the advertising space.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hwang evidently discloses generating and showing a virtual reality video.  Onizuka is merely relied upon to illustrate the functionality of setting and adjusting the advertisement charge in the same or similar context.  As best understood by Examiner, since both generating and showing a virtual reality video, as well as setting and adjusting the advertisement charge are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hwang, as well as Onizuka would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hwang / Onizuka. 

Regarding Claim 3 – Hwang, Onizuka discloses the limitations of Claim 2. Hwang further discloses:  
	wherein the virtual reality video is a video that virtually reproduces the real world, and 
wherein the processor {see at least fig5A, rc221, [0093] camera to capture video content (reads reproducing the real world); fig2B, rc511, [0047]-[0053]; fig2A rc121, [0050]}    
	excludes a region of the virtual reality video that overlaps a landscape-oriented point in the real world from a region where the advertisement video is displayed. {see at least fig2C, rc521a, [0058] image of runner overlaps the landscape image}    


Claims 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang et al (US 2019/0347762), in view of Valin et al (US 2015/0066635).  
Regarding Claim 6 – Hwang discloses the limitations of Claim 1. Hwang does not disclose, however, Valin discloses:    
	wherein the advertisement video is an advertisement video for assigning a first coupon that can be used in the virtual world to the user, and {see at least [0064] integration into a virtual world; virtual vouchers, coupons, rebates, discounts}    
wherein the processor 
	assigns the first coupon to the user in a case where the user executes a first action while the user is receiving the service or after the user has received the service. {see at least [0064] incentives to promote transactions (reads on coupon for action)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hwang to include the elements of Valin.  One would have been motivated to do so, in order to incentivize users to act.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hwang evidently discloses generating and showing a virtual reality video.  Valin is merely relied upon to illustrate the functionality of assigning coupons for actions in the same or similar context.  As best understood by Examiner, since both generating and showing a virtual reality video, as well as assigning coupons for actions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hwang, as well as Valin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hwang / Valin. 

Regarding Claim 7 – Hwang discloses the limitations of Claim 1. Hwang does not disclose, however, Valin discloses:
	wherein the advertisement video is an advertisement video that assigns a second coupon that can be used in the real world to the user, and {see at least [0064] integration into a virtual world; virtual vouchers, coupons, rebates, discounts (the number of different reads and plural forms read on second coupon}    
wherein the processor 
	assigns the second coupon to the user in a case where the user executes a second action while the user is receiving the service or after the user has received the service. {see at least [0064] incentives to promote transactions (reads on coupon for action; plural form reads on second action)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Hwang to include the elements of Valin.  One would have been motivated to do so, in order to incentivize users to act.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Hwang evidently discloses generating and showing a virtual reality video.  Valin is merely relied upon to illustrate the functionality of assigning coupons for actions in the same or similar context.  As best understood by Examiner, since both generating and showing a virtual reality video, as well as assigning coupons for actions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Hwang, as well as Valin would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Hwang / Valin.


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622